779 N.W.2d 804 (2010)
Bradley J. HANDLEY, next friend of Marie J. Handley, a minor, Plaintiff-Appellee,
v.
CITY OF ANN ARBOR, Defendant-Appellant.
Docket No. 140046. COA No. 284135.
Supreme Court of Michigan.
March 29, 2010.

Order
On order of the Court, the application for leave to appeal the July 30, 2009 judgment of the Court of Appeals is considered, and it appearing to the Court that the case of Gadigian v. City of Taylor (Docket No. 138323) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.